department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date taxpayer_identification_number uil code person to contact date date employee identification_number employee telephone number certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you are operating for the substantial private benefit of your providers and members thus you are not operating exclusively for charitable educational religious or scientific purposes your activities do not meet the operational requirements for an sec_501 exemption although you provide some benefit to the public a substantial purpose of yours is promoting the services of your members based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 you are not organized and operated exclusively for exempt purposes as set forth in sec_501 more than an insubstantial part of your activities is not in furtherance of exempt purposes under sec_501 you are not operated exclusively for public purposes your net_earnings inure to the benefit of your providers and members who are private individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service office_of_the_taxpayer_advocate enclosures publication sincerely margaret von lienen director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division pate taxpayer_identification_number ugust exempt_organizations examinations form tax_year s ended december 20xx person to contact 1d number contact numbers toll free long distance fax manager's name id number manager's contact number response due_date no response due certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination sincerely margaret von lienen director exempt_organizations examinations letter catalog number 34809f fo rm a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer 20xx12 date of notice date final report whether sec_501 of the internal_revenue_code issues qualify for exemption under organization the laws of the state of incorporation they were formed for the following purposes was incorporated under on february 20xx per the organization’s articles of facts exclusively for charitable educational religious or scientific purposes within the meaning of c of the internal_revenue_code the attachment included with the organization’s form_1023 received april 20xx contained a narrative description of the organization’s activities as requested on part iv and is stated as follows in 20xx we obtained funding to perform system wide analysis of the readiness of our members to meet the needs of our local evolving healthcare transformation in the coming years we will sponsor and implement forums to evaluate research and plan for integration of and community efforts during the audit the organization was asked on form_4564 information_document_request dated january 20xx for a detailed description of each of their activities conducted during the year under examination organization was asked to provide statement of revenues expenses assets and liabilities and an explanation regarding an expenditure of dollar_figurexx xxx reported on line of the form 990ez for tax_year ending december 20xx review of your website identified your purpose as form 886-a crev e e e e e e e reply from organization dated january 20xx states the purpose of is department of the treasury - internal_revenue_service page -1- fo tm a name of taxpayer explanation of items 20xx12 department of the treasury - internal_revenue_service schedule no or exhibit to serve as a collective voice for providers who are interested in being effective and useful partners in the transformation of the health care system and the operations of the aim of better health better care and lower costs we are committed to the triple the members of the recognizes that the changes in the health care system will require significant change from all health care providers and payers members are ready to bring new ideas and and the leadership to this challenge including identifying new ways to leverage its resources and to create new pathways to each other's services during phone conversation of march 20xx with question was asked what type of benefits do members of the organization receive organization’s response was members are given some sort of protection to continue to exist in health care system of both large and small providers they can influence the rates and policies established by the cco organization can speak on behalf of their members to the cco’s organization is also establishing a more effective member directory for the public use to find a provider a law sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose’ when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 form 886-a rev department of the treasury - internal_revenue_service page -2- f orm a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer 20xx12 organizations position no rebuttal at this time government’s position sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 the organizations articles of incorporation provided states the corporation is exclusively for charitable educational religious or scientific purposes within the meaning of c of the internal_revenue_code and the appropriate dissolution clause for a c as a result satisfies the organizational_test required by sections sec_1 c -1 b i of the regulations however c -1 c of the regulations which requires them to engage primarily in activities which accomplish one or more exempt purposes since they are operating for the substantial private benefit of their providers and members they are not operating exclusively for charitable educational religious or scientific purposes does not meet the requirements of section in analysis of the current description of activities the organization’s activities do not meet the operational requirements for a c exemption although it provides some benefit to the public a substantial purpose of the organization is promoting the services of the members conclusion based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code you are not organized and operated exclusively for exempt purposes as set forth in sec_501 your net_earnings inure to the benefit of your providers and members who are private individuals as a result we conclude that you are not operated exclusively for public rather than private purposes we conclude based on the stated facts that you do not qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes accordingly the organization's exempt status is revoked effective january 20xx organization has signed the form_6018 agreeing to revocation of exemption effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit 20xx12 form 886-ackev department of the treasury - internal_revenue_service page -4-
